People v Mata (2017 NY Slip Op 04143)





People v Mata


2017 NY Slip Op 04143


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-08104
 (Ind. No. 1293/13)

[*1]The People of the State of New York, respondent, 
vDavis Mata, appellant.


Lynn W. L. Fahey, New York, NY (Michael Arthus of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, and Aurora Alvarez-Calderon of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered August 13, 2015, convicting him of robbery in the second degree, assault in the third degree, and false personation, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of robbery in the second degree beyond a reasonable doubt, including the element of larcenous intent (see People v Knox, 137 AD3d 1330, 1331; Matter of Merriel B., 9 AD3d 256; Matter of Eliazar G., 4 AD3d 157). Likewise, the evidence was legally sufficient to establish the defendant's guilt of assault in the third degree beyond a reasonable doubt, including the element that the complainant suffered a physical injury within the meaning of Penal Law §§ 120.00 and 10.00(9) (see Matter of Ashley M., 35 AD3d 612). Moreover, we are satisfied that the verdict of guilt as to those crimes was not against the weight of the evidence.
The defendant's contention that the Supreme Court's questioning of witnesses deprived him of a fair trial and due process is unpreserved for appellate review (see People v Charleston, 56 NY2d 886, 888) and, in any event, without merit (see People v Melendez, 31 AD3d 186; People v Walker, 182 AD2d 731).
LEVENTHAL, J.P., HALL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court